                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OLGA C ALEXANDER,                                Case No. 20-cv-04563-WHO
                                                       Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION FOR
                                                 v.                                       EXTENSION OF TIME
                                   9

                                  10     THE CITY OF BRISBANE INC., et al.,               Re: Dkt. No. 60
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Olga C. Alexander’s opposition to defendants’ motion to dismiss the Second

                                  14   Amended Complaint is due on June 29, 2021. Alexander moves to extend her deadline and

                                  15   defendants do not object. Her motion is GRANTED. An opposition is due by July 13, 2021 and

                                  16   reply by July 20, 2021. The hearing set for July 21, 2021 is rescheduled to August 11, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 24, 2021

                                  19

                                  20
                                                                                                  William H. Orrick
                                  21                                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
